Exhibit 32.1 Credex Corporation Certification Pursuant to 18 U.S.C. § 1350 Section 906 Certifications Pursuant to 18 U.S.C. § 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002 (Public Law 107-204), the undersigned, Arunkumar Rajapandy, the Chief Executive Officer of Credex Corporation, a Delaware corporation (the "Company"), hereby certify that: 1. The Company's Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the U.S. Securities and Exchange Commission on the date hereof (the "Report"), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This Certification is signed on April 19, 2012. Credex Corporation By: /S/ Arunkumar Rajapandy Arunkumar Rajapandy, Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Credex Corporation and will be retained by Credex Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
